Citation Nr: 0927414	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-18 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a detached retina 
of the right eye, secondary to diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus with peripheral neuropathy of the 
bilateral upper and lower extremities.

4.  Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1972.  This included service in Thailand from January 1970 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
diabetes mellitus, for peripheral neuropathy, erectile 
dysfunction, and a detached right retina, secondary to 
diabetes mellitus, and for bilateral hearing loss.  

In March 2009, the Veteran testified before the Board at a 
hearing held at the local VA office.  

By an April 2009 decision, the Board granted service 
connection for diabetes mellitus, and remanded the claims for 
service connection for peripheral neuropathy, erectile 
dysfunction, and a detached right retina, secondary to 
diabetes mellitus, and for bilateral hearing loss, for 
additional development.  By a July 2009 rating decision, the 
RO awarded a 20 percent rating for diabetes mellitus with 
peripheral neuropathy of the bilateral upper and lower 
extremities, and granted noncompensable service connection 
for erectile dysfunction, each effective August 12, 2004.  
The July 2009 rating decision continued the previous denials 
of the claims for service connection for a detached right 
retina, secondary to diabetes mellitus, and for bilateral 
hearing loss.  

In April 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In April 2009, the Board remanded the claim for service 
connection for a right retinal detachment to determine 
whether the retinal detachment was related to the Veteran's 
service-connected diabetes mellitus.  The Veteran had a VA 
eye examination in May 2009.  The examiner, however, did not 
provide an etiological opinion for the retinal detachment.  
Rather, the examiner stated, "[t]he opinion was requested as 
to this patient's current status.  This patient has had 
diabetes mellitus for approximately 10 years.  He had a 
retinal detachment in his right eye in 2004 etiology unknown. 
. . There was no diabetic retinopathy."  Although the 
examiner's opinion makes clear that he did not have a 
diagnosis of diabetic retinopathy at the time of the 2004 
retinal detachment, it is unclear to the Board whether it at 
least as likely as not that his retinal detachment was caused 
by the diabetes.  As such, this issue must be remanded.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

A remand for an additional etiological opinion is also 
necessary with respect to the Veteran's claim for service 
connection for bilateral hearing loss.  In the April 2009 
remand, the Board instructed that the audiological examiner, 
in determining whether it was as likely as not that the 
Veteran's bilateral hearing loss was related to his active 
service, should take into consideration the Veteran's report 
of decreased hearing acuity since shortly after his 
separation from service.  The Board specifically instructed 
that if the examiner did not take into consideration and 
comment on the Veteran's report of injury in service, and the 
continuity of symptoms since service, and based a negative 
opinion on the absence of records demonstrating either the 
incurrence of a disability in service or the continuity of 
post-service symptomatology, the proffered opinion would be 
inadequate.

The Veteran underwent VA audiological examination in May 
2009, as a result of which the examiner determined, based 
upon the Veteran's having had "normal" hearing at the time 
of his separation from service, that his current hearing loss 
was less likely than not related to his active service.  In 
so determining, the examiner did not consider the Veteran's 
report of diminished hearing acuity shortly after his 
separation from service, and the continuity of such 
symptomatology since then.  Because the May 2009 examiner did 
not consider the Veteran's lay testimony in rendering this 
opinion, as instructed by the Board, the opinion is 
inadequate for rating purposes and an additional opinion is 
necessary.

Lastly, a July 2009 statement from the Veteran's 
representative expresses disagreement with the initial 
ratings assigned for the Veteran's diabetes mellitus with 
peripheral neuropathy and his erectile dysfunction.  With 
respect to the diabetes mellitus, the Veteran seeks an 
increased rating of 40 percent based upon regulation of 
activities, and separate compensable ratings for his 
peripheral neuropathy of the bilateral upper and lower 
extremities.  The Veteran has not yet been issued a statement 
of the case on these issues.  Where a notice of disagreement 
has been filed with regard to an issue, and a statement of 
the case has not been issued, the appropriate Board action is 
to remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue a statement of the case as to 
the issues of entitlement to increased 
initial ratings for diabetes mellitus 
with peripheral neuropathy and his 
erectile dysfunction.  The AMC should 
specifically consider entitlement to an 
increased rating of 40 percent based 
upon regulation of activities, and 
separate compensable ratings for the 
peripheral neuropathy of the bilateral 
upper and lower extremities.  Then, 
inform the Veteran of his appeal 
rights.

2.  Forward the claims file to an 
appropriate examiner for the purpose of 
ascertaining whether the detachment of 
the Veteran's right retina was 
etiologically related to his diabetes 
mellitus.  No further examination of 
the Veteran is necessary unless the 
examiner determines otherwise.  The 
examiner should specifically opine as 
to whether it is at least as likely as 
not that the Veteran's right retinal 
detachment is etiologically related to 
his diabetes mellitus.  The examiner 
should address whether the diabetes 
mellitus either caused or materially 
contributed to the detachment of the 
retina.

The examiner should indicate in the 
examination report that the claims file 
was reviewed.  The rationale for the 
opinions, with citation to relevant 
medical findings, must be provided.

3.  Forward the Veteran's claims file 
to an appropriate examiner for the 
purpose of ascertaining whether the 
Veteran's hearing loss is etiologically 
related to his active service.  No 
further examination of the Veteran is 
necessary unless the examiner 
determines otherwise.  The examiner 
should specifically opine as to the 
following:

Is it at least as likely as not 
that the Veteran's hearing loss is 
causally related to his period of 
active service, including exposure 
to hazardous noise, such as that 
associated with the use of heavy 
equipment and road construction?  
The examiner should consider the 
Veteran's statements regarding 
continuity of symptomatology and 
his history of insignificant noise 
exposure following his separation 
from service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did 
not comment on the Veteran's report 
of in-service injury and instead 
relied upon the absence of evidence 
in the service medical records to 
provide a negative opinion).

4.  Then, readjudicate the appeal.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

